DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Response After Final Action is hereby entered.  The response amends claims 1, 8, and 14; as a result of the response, claims 1, 4-8, 11-14, and 16-18 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joung Kook Park (Reg. No. 69,192) on 02/25/2021.

The application has been amended as follows: 

Claims:

1. (Currently Amended) A method for configurating a transmission mode to provide an Internet service to a customer-premises equipment by a transmission mode configurating apparatus in an access network structure, wherein network management equipment and customer-premises equipment are connected through a bundle of cables including one or more transmission lines, the method comprising:
a number of transmission lines connected to the customer-premises equipment by sensing impedance changes or input signals in the one or more transmission lines
determining, based on the number of transmission lines, one or multiple available transmission modes to provide 
wherein if :
calculating a transmission performance in each of the multiple available transmission modes; and
selecting one transmission mode with the highest performance among the multiple available transmission modes,
wherein the determining one or multiple available transmission modes comprises:
determining a single-input and single-output (SISO) mode as the one available transmission mode when a single transmission line having a pair of wires is connected to the customer-premises equipment, and
determining the single-input and single-output (SISO) mode and a multiple-input and multiple-output (MIMO) mode as the multiple available transmission modes when multiple transmission lines having two or more pairs of wires are connected to the customer-premises equipment.  

8. (Currently Amended) A transmission mode configurating apparatus for changing a transmission mode[[s]] to provide internet service to customer-premises equipment connected to network management equipment, the transmission mode configurating apparatus comprising:
a transmission matching circuit that determines [[the]] a number of transmission lines connected to the customer-premises equipment by sensing impedance changes or input signals in the transmission lines, :
response signal characteristics of transmission lines connected to the customer-premises equipment,

the number of the transmission lines; and
a controller that determines, based on the number of transmission lines detected by the transmission matching circuit, one or multiple available transmission modes to provide, 
wherein if multiple transmission modes are determined, the controller controls the transmission mode to operate in an optimal transmission mode which is selected by Serial No. 16/309,996-3-805.0037calculating [[the]] a transmission performance in each of the multiple available transmission modes,
wherein the controller determines a single-input and single-output (SISO) mode as the one available transmission mode when a single transmission line having a pair of wires is connected to the customer-premises equipment, and determines the single-input and single-output (SISO) mode and a multiple-input and multiple-output (MIMO) mode as the multiple available transmission modes when multiple transmission lines having two or more pairs of wires are connected to the customer-premises equipment.  

14. (Currently Amended) A transmission mode configurating apparatus for configurating a transmission mode for transmission lines connected to customer-premises equipment, wherein the customer-premises equipment is connected to network management equipment, the transmission mode configurating apparatus comprising:
a transmitter and receiver that transmits and receives signals to and from the Serial No. 16/309,996-4-805.0037customer-premises equipment;
a memory storing a program for configurating [[a]] the transmission mode 
a processor that executes operations implemented on the program,
wherein the program comprises instructions for:
a number of transmission lines connected to the customer-premises equipment by sensing impedance changes or input signals in the transmission lines, 
determining one or multiple available transmission modes to provide depending on the number of transmission lines, [[and]]
wherein if multiple available transmission modes are determined, controlling the transmission mode to operate in an optimal transmission mode selected by calculating [[the]] a transmission performance in each of the multiple available transmission modes,
wherein the determining one or multiple available transmission modes comprises:
determining a single-input and single-output (SISO) mode as the one available transmission mode when a single transmission line having a pair of wires is connected to the customer-premises equipment, and
determining the single-input and single-output (SISO) mode and a multiple-input and multiple-output (MIMO) mode as the multiple available transmission modes when multiple transmission lines having two or more pairs of wires are connected to the customer-premises equipment.

Response to Arguments
Applicant’s arguments and claim amendments, see Remarks, filed 01/28/2021, with respect to claims 1, 4-8, 11-14, and 16-18 rejected under 35 U.S.C. 112(b) as being indefinite, and in light of the above Examiner’s Amendment, have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-8, 11-14, and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, 13-14, Fig. 3, and recited in independent claims 1, 8, and 14, in particular comprising:
determining a number of transmission lines connected to the customer-premises equipment by sensing impedance changes or input signals in the one or more transmission lines;
wherein the determining one or multiple available transmission modes comprises:
determining a single-input and single-output (SISO) mode as the one available transmission mode when a single transmission line having a pair of wires is connected to the customer-premises equipment, and
determining the single-input and single-output (SISO) mode and a multiple-input and multiple-output (MIMO) mode as the multiple available transmission modes when multiple transmission lines having two or more pairs of wires are connected to the customer-premises equipment (claim 1; similarly recited in claims 8 and 14).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441